      Case 1:19-cr-00408-AMD Document 1-1 Filed 09/06/19 Page 1 of 1 PageID #: 35


       IN CLERK S OFFICE
                                                c
U 8 DISTRICT COURT E.D.N.Y.
       SEP
       rrn 0
           n 6c 2019 ★
                oniQ ^                 INFORMATION SHEET                          JOHNSON J
                              UNITED STATES DISTRICT COURT                                        ''
BROOKLYN OFFICE               EASTERN DISTRICT OF NEW YORK
                                                                                             MJ.

 1.        Title of Case: United States v. Aronov. et al.

 2.        Related Magistrate Docket Number(s): N/A

 3.        Arrest Date: N/A

4.         Nature of offense(s):   iEl Felony
                                   □    Misdemeanor


 5.        Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
           E.D.N.Y. Division of Business Rules): N/A

 6.        Projected Length of Trial:   Less than 6 weeks         IEl
                                        More than 6 weeks         □


 7.        County in which crime was allegedly committed: Kings and Queens
           (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

 8.        Was any aspect of the investigation, inquiry and prosecution giving rise to the case
           pending or initiated before March 10, 2012.'                 DYes S No

 9.        Has this indictment/information been ordered sealed?         IE! Yes   □ No


 10.       Have arrest warrants been ordered?                           IS Yes    DNo



 11.       Is there a capital count included in the indictment?         □ Yes IE! No

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:
                                                       Shannon C. Jones
                                                       Assistant U.S. Attorney
                                                       (718) 254-6379


           Judge Brodie will not accept cases that were initiated before March 10,2012.



Rev. 10/04/12
